DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-6 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2
The limitation “wherein a ratio of the first area to the second area is selected based on a desired ratio of a capacitance associated with the membrane and a capacitance associated with the working electrode" is unclear and therefore, renders the claim indefinite. The phrase “is selected based on a desired ratio” is directed to a parameter that is variable. (Orihokinetics, inc. vy. Saieiy Travel Chairs, lnc., 806 F.2d 1565, 1 USPOQed 1081 (Fed. Cir. 1986).  Further, it is not clear what the term “desired” encompasses.  The term is not defined in the claims and one of ordinary skill could not be reasonably apprised of the scope of the invention.  Appropriate correction and clarification are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0034497, Davis et al. 
Regarding claim 1
Davis teaches a method of constructing a nanopore cell, comprising: 
forming a conductive layer (corresponding to underlying conductor comprising aluminum) [Figs. 28-29, paragraphs 0293 and 0314]; 
disposing a working electrode (corresponding to titanium nitride layer which reads on the claimed “working electrode” as it is made from the same material as the one claimed for said layer; see instant claim 3) above the conductive layer (underlying aluminum conductor) [Figs. 28-29 and paragraph 0293]; 
 disposing a layer of dielectric material (corresponding to silicon dioxide material) over the working electrode (titanium nitride) [Fig. 29 and paragraphs 0294-0295]; 
etching a well in the layer of dielectric material (silicon dioxide material) over the working electrode (titanium nitride) [Figs. 29-32 and paragraph 0300], 
the well having a first portion and a second portion (see silanized surface of the silicon dioxide material) [Fig. 38 below and paragraphs 0319-0322], 
wherein the first portion of the well has a first diameter and an opening that is configured to be covered by a membrane [Fig. 40 and paragraphs 0319-0322], 
wherein the second portion of the well (see area defined by the silicon dioxide material) extends to and exposes a portion of the working electrode (titanium nitride layer) [Fig. 40 and paragraph 0307], and 
wherein the second portion (see area defined by the silicon dioxide material) has a second diameter that is greater than the first diameter [see Fig. 40 below].

[AltContent: textbox (2nd portion)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    374
    344
    media_image1.png
    Greyscale


Regarding claim 2
	Davies teaches the method as set forth above, wherein the opening has a first area and the exposed portion of the working electrode (titanium nitride) has a second area [see Fig. 40 above], wherein a ratio of the first area to the second area is selected based on a desired ratio of a capacitance associated with the membrane and a capacitance associated with the working electrode [paragraphs 0008-0009, 0149-0150 and 0348].
Regarding claim 3
Davies teaches the method as set forth above, wherein the first portion (corresponding to silanized surface layer) and the second portion (SiO2) comprise different materials (the layers are made of different materials and therefore provide two differentially functionalizable surfaces with different surface chemistry behaviors) [Fig. 40, paragraphs 0011 and 0319], and therefore reads on the limitation “wherein the first portion is differentially etchable from the second portion”.
Regarding claim 4
Davies teaches the method as set forth above, further comprising disposing a layer of photoresist over the layer of dielectric material (Silicon dioxide) [Figs. 31-33 and paragraph 0300].
Regarding claim 5
Davies teaches the method as set forth above, wherein the dielectric material comprises silicon dioxide [Figs. 29-32 and paragraphs 0294-0300]. 
Regarding claim 6
Davies teaches the method as set forth above, wherein the working electrode comprises titanium nitride [Figs. 28-40 and paragraph 0293].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0134616, Davis et al. teaches a nanopore cell comprising a membrane 205 disposed over a well 210, wherein a bottom conductive electrode 202 is near, adjacent, or in proximity to a nanopore 206, and wherein the bottom conductive electrode 202 is embedded in a semiconductor 203 [Fig. 2B and paragraphs 0260-0261].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721